Case 2:20-cv-01145-JDC-KK Document 39 Filed 10/15/20 Page 1 of 3 PageID #: 50




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION


VICKIE CURRY                                      CASE NO. 2:20-CV-01145

VERSUS                                            JUDGE JAMES D. CAIN, JR.

GAYLE A. JASPER ET AL.                            MAGISTRATE JUDGE KAY


                              MEMORANDUM RULING

       Before the court is a voluntary Motion to Dismiss [doc. 34] filed by plaintiff Vickie

Curry. Defendants oppose the motion. Doc. 36.

                                             I.
                                      BACKGROUND

       This suit arises from a motor vehicle accident that occurred on the interstate in

Sulphur, Louisiana, on September 23, 2018. Doc. 1. On February 3, 2020, plaintiff (a

resident of Tuscaloosa County, Alabama) filed suit in the Northern District of Alabama

against the defendant driver, Gary A. Jasper, and his employer, Landstar Ranger, Inc. Id.

As the sole basis for the court’s jurisdiction, she asserted diversity jurisdiction under 28

U.S.C. § 1332. Id. She raised tort claims against both defendants and alleged that venue

was proper in that district because she was a resident of the Tuscaloosa division and

defendants conducted business in that district. Id. The defendants objected, however, and

the court agreed, finding that venue was improper in Alabama because the accident did not

occur there and, as acknowledged in the complaint, defendants were citizens of Georgia

(Jasper) and Florida and Delaware (Landstar). The court further determined that venue was
Case 2:20-cv-01145-JDC-KK Document 39 Filed 10/15/20 Page 2 of 3 PageID #: 51




proper in this court, as the district where the accident occurred, and transferred the suit

here. Docs. 18–19, 21. The plaintiff then filed a motion to reconsider or, in the alternative,

transfer the case to Florida, which this court denied. Docs. 20, 32.

       The defendants filed a motion to dismiss the case under Federal Rule of Civil

Procedure 12(b)(6), arguing that plaintiff’s claims were untimely under Louisiana’s one-

year prescriptive period for delictual actions. Doc. 29. One week later, with that motion

still pending, plaintiff filed a motion to voluntarily dismiss the suit without prejudice. Doc.

34. There she also announced her plans to file a new complaint in the Northern District of

Georgia. Doc. 34. Defendants oppose the motion on the grounds that they will be

prejudiced by the dismissal. Doc. 36.

                                              II.
                                   LAW & APPLICATION

       Under Federal Rule of Civil Procedure 41, a plaintiff may unilaterally dismiss a suit

at any time before an answer or motion for summary judgment is filed. Fed. R. Civ. P.

41(a)(1). After this point, however, voluntary dismissal may be obtained “only by court

order, on terms that the court considers proper. Id. at 41(a)(2). As a general rule, the court

will not grant such a motion where it would result in “plain legal prejudice” to the non-

moving party. Elbaor v. Tripath Imaging, Inc., 279 F.3d 314, 317 (5th Cir. 2002). Courts

have found sufficient prejudice where the voluntary dismissal would prevent defendants

from obtaining a ruling on a pending motion to dismiss. Lewis v. Wells Fargo Bank, N.A.,

2011 WL 13234291, at *2 (N.D. Tex. Nov. 18, 2011). Instead, “dismissal should be refused

. . . when a plaintiff seeks to circumvent an adverse result.” Id. (quoting Williams v. Ford



                                              2
Case 2:20-cv-01145-JDC-KK Document 39 Filed 10/15/20 Page 3 of 3 PageID #: 52




Motor Credit Co., 627 F.2d 158, 160 (8th Cir. 1980)) (cleaned up); see also Manshack v.

S.W. Elec. Power Co., 915 F.2d 172, 174 (5th Cir. 1990).

       Here the pending Rule 41 motion is an evident attempt to avoid the adverse result

of dismissal under Rule 12(b)(6). However, the defendants have not submitted an answer

to the plaintiff’s complaint. Instead, they filed (1) a motion to dismiss or transfer venue in

the Northern District of Alabama and (2) a 12(b)(6) motion to dismiss in this court. “A

motion to dismiss, unless converted to one for summary judgment by receipt of matters

outside the pleadings, is not the equivalent of an answer or motion for summary judgment

pursuant to Rule 41(a)(1).” Taylor v. Tesco Corp. (US), 816 F.Supp.2d 410, 413–14 (S.D.

Tex. 2011) (citing Exxon Corp. v. Md. Cas. Co., 599 F.2d 659, 661–62 (5th Cir. 1979)).

Neither of defendants’ previous motions relied on matters outside the pleadings. There is

no basis for converting them to motions for summary judgment, and so neither motion cut

off plaintiff’s right of unilateral dismissal under Rule 41(a)(1).

                                           III.
                                        CONCLUSION

       For the reasons stated above, the Motion to Dismiss [doc. 34] will be granted and

this matter will be dismissed without prejudice.

       THUS DONE AND SIGNED in Chambers on this 15th day of October, 2020.


                        _________________________________________
                                   JAMES D. CAIN, JR.
                            UNITED STATES DISTRICT JUDGE




                                              3
